Case 2:20-cv-04556-AB-JC Document 134 Filed 07/16/21 Page 1 of 2 Page ID #:4248




 1
     Jonathan Pearce, Cal Bar. No. 245,776
     jpearce@socalip.com
 2   Michael D. Harris, Cal. Bar No. 59,470
 3
     mharris@socalip.com
     Brian S. Tamsut, Cal. Bar No. 322,780
 4   btamsut@socalip.com
 5   SOCAL IP LAW GROUP LLP
     310 N. Westlake Blvd., Suite 120
 6   Westlake Village, CA 91362-3788
 7   Phone: (805) 230-1350 • Fax: (805) 230-1355

 8
     Attorneys for Defendant The Ridge Wallet LLC

 9                             UNITED STATES DISTRICT COURT
10               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11   Mosaic Brands, Inc.,
         Plaintiff,
12                                                  No. 2:20-cv-04556-AB-JC
             v.
13
     The Ridge Wallet LLC,                          RIDGE’S WITNESS LIST
14
         Defendant.
15   And Related Counterclaim
16

17
                                                                             Time
        Witness’s                                        Time for Di-         for       Dates of
18    Name*, Phone        Summary of Testimony /
      Number, Ad-         Why Testimony Unique            rect Exam          Cross       Testi-
19                                                         (hours)           Exam        mony
         dress                                                              (hours)
20    Daniel Kane         Will testify as to matters
21
      c/o SoCal IP        specific to Ridge, including
      Law Group LLP       design and creation of orig-
22    310 N. Westlake     inal wallet, the Kickstarter
      Blvd. Suite 120     campaign, state of mind re-       4 hours
23    Westlake Vil-       garding documents from
      lage, CA 91362      Mosaic. The testimony is
24
      (818) 636-2832      unique because it he is the
25                        principal of Ridge.
26
           *Indicates that witness will be called only if the need arises.

27

28

                                                         Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Ridge Witness List                       1                                 2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 134 Filed 07/16/21 Page 2 of 2 Page ID #:4249




 1
     July 16, 2021                           /s/ Jonathan Pearce
                                             Jonathan Pearce
 2                                           SoCal IP Law Group LLP
 3                                           Attorneys for The Ridge Wallet LLC
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Ridge Witness List                  2                              2:20-cv-04556-AB-JC
